Citation Nr: 1817510	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-25 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a transient ischemic attack (TIA), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a bilateral wrist disability, claimed as carpal tunnel syndrome.

5.  Entitlement to service connection for depression, to include as secondary to service-connected posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In October 2017, the Veteran testified before the undersigned Veterans Law Judge, by videoconference.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a heart disability, TIA, chronic fatigue syndrome, and bilateral wrist disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

During the pendency of the appeal, the Veteran was diagnosed with depression related to service-connected PTSD.   
CONCLUSION OF LAW

The criteria for entitlement to service connection for depression have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310 (2017).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2017).

Briefly reviewing the evidence, the Veteran filed a claim for service connection for depression in June 2011.  In a July 2011 VA mental health note, a VA examiner diagnosed the Veteran as having a major depressive disorder.  In a subsequent April 2012 VA psychiatric examination report, a VA examiner noted the Veteran's treatment for major depression.  Having reviewed the record, the examiner diagnosed the Veteran with PTSD, related to his in-service experiences.  The examiner stated that PTSD caused the Veteran to have symptoms such as a depressed mood and near-continuous depression affecting the ability to function independently, appropriately, and effectively.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the major depressive disorder diagnosed during the pendency of the appeal was caused by the service-connected PTSD.  Therefore, service connection for depression is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for depression is granted.


REMAND

The Veteran claims to have developed a bilateral wrist disability, claimed as carpal tunnel syndrome, due to service.  In a July 1990 service medical record, the Veteran reported having a sore right wrist.  After an examination, a service examiner diagnosed a pulled muscle or wrist strain.  At the October 2017 Board videoconference hearing, the Veteran stated that he also experienced bilateral wrist disability symptomatology while performing his duties as a mechanic during service.  The Veteran stated that he had been tested for carpal tunnel syndrome after service at Downey Orthopedic Center in Downey, California.  He indicated that he had provided the carpal tunnel testing reports to VA, but VA had been scanned the reports into the Veteran's VA electronic records file.  The Veteran's VA electronic records file does not contain a copy of any records from Downey Orthopedic Center.  A remand is necessary to obtain outstanding treatment records and to schedule a VA examination to determine the nature and etiology of any current wrist disability.  

Regarding the claim for service connection for a TIA, in a July 2012 VA medical examination report, a VA examiner noted that the Veteran was diagnosed and treated for a TIA at Riverside Hospital in Riverside, California, on September 24, 2011.  The record does not contain any records from Riverside Hospital of September 2011 treatment for a TIA.  A remand is necessary to obtain outstanding treatment records.

Regarding the claim for service connection for chronic fatigue syndrome, in a November 2012 VA pulmonary note, a VA examiner indicated that the Veteran had a sleep study performed at Alliance Sleep Diagnostics on September 15, 2012.  The record does not contain a copy of the September 2012 sleep study.  A remand is necessary to obtain outstanding treatment records.  In addition, an August 2011 VA chronic fatigue syndrome examination diagnosed depression and alcohol abuse with symptoms of fatigue.  However, a VA Gulf War examination conducted by the same examiner on the same day notes a problem of chronic fatigue syndrome with a date of onset of 1992/1993.  The examiner diagnosed depression and alcohol abuse.  However, the examiner did not provide an opinion as to whether or not the criteria for a diagnosis of chronic fatigue syndrome were met.

The Veteran has reported receiving recent treatment for all of the claimed disabilities at the facilities of the VA Loma Linda Healthcare System.  The most recent VA treatment records included in the claims file date from 2014.  A remand is necessary to obtain outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Review the paper claims file to confirm that all treatment records have been properly scanned into the electronic claims file system.  

2.  Then, after obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed for heart, TIA, chronic fatigue syndrome, right wrist, and left wrist disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records, to include those from the VA Loma Linda Healthcare System; and, if those documents were not scanned into the system and if necessary release forms are obtained, any outstanding records from the Downey Orthopedic Center, in Downey, California; the Riverside Hospital, in Riverside, California; and Alliance Sleep Diagnostics.  

3.  Schedule the Veteran for a VA examination by a medical doctor to determine the etiologies of any musculoskeletal or neurological disabilities causing symptoms in the Veteran's wrists.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, including the July 1990 record indicating treatment for a right wrist injury; the post-service treatment records, to include any treatment for carpal tunnel syndrome; and the lay evidence, to include the Veteran's statements suggesting wrist disability symptomatology while performing service duties as a mechanic.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, to include neurological testing if deemed necessary, the examiner is asked to also provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any musculoskeletal or neurological disability causing right wrist symptomatology diagnosed during the pendency of the appeal (since June 2011) is related to service or any incident of service, to include the July 1990 in-service right wrist injury or the Veteran's service duties as a mechanic?

(b) Is it at least as likely as not (50 percent or greater probability) that any musculoskeletal or neurological disability causing left wrist symptomatology diagnosed during the pendency of the appeal (since June 2011) is related to service or any incident of service, to include the Veteran's in-service duties as a mechanic?

4.  Schedule the Veteran for a VA Gulf War examination with a medical doctor examiner.  The examiner must review the claims file and should note that review in the report.  The examiner should perform or order any testing found necessary.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has chronic fatigue syndrome.  The examiner should also opine whether it is at least as likely as not that the Veteran has objective indications of a chronic disability to include both signs in the medical sense, and other nonmedical indicators that are capable of independent verification, of a disability manifested by fatigue.  The examiner should state whether or not any disability manifested by fatigue can by history, physical examination, or laboratory tests can be attributed to a known clinical diagnosis.  The examiner should opine whether it is more likely (more than 50 percent probability) that any disability manifested by fatigue was caused by a supervening condition or event that occurred after the most recent service in the Southwest Asia theater of operations.  The examiner should opine whether it is more likely (more than 50 percent probability) that any disability manifested by fatigue is the result of the Veteran's own willful misconduct of the abuse of alcohol or drugs.  The examiner should opine whether it is more likely (more than 50 percent probability) that any fatigue is a symptom of service-connected PTSD and depression.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


